DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims preliminary amended filed 9-23-2020. 
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-3, 6-10, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang 2016/0314779

Regarding claim 1, Huang teaches an earphone (Figs 1-5), comprising:
a housing (Fig 4-5 housing 200 [30]) including at least one of an outer housing (Figs 4-5 outer housing of 200) and an inner housing (Figs 4-5 inner housing of 200) and
a speaker unit (Figs 4-5 speakers unit 10) including a static structural part (Figs 4-5 a static structural part /seat body 23, [26])
 wherein at least one portion of the static structural part is integrated with at least one part of the outer housing and/or inner housing (Fig 5 shows a static structural part/ seat body 23 for carry the speaker unit 10 and integrated with an outer ring frame 213 of a top cap 21 and an inner housing 200. The top cap 21 covers the static structure part/seat body 23, and the speaker unit 10 is disposed between the top cap 21 and the static structural part/ the seat body 23 of the inner housing 200 [23-24, 28]).
Regarding claim 2, Huang teaches the earphone according to claim 1, wherein the speaker unit (Figs 4-5 speakers unit 10) includes a driver (Figs 4-5 a driver comprises a voice coil 13, a magnetic 14, diaphragm 11, [26]), and

at least one portion of the static structural part from the driver is integrated with at least one part of the outer housing and/or inner housing
 (Fig 5 shows static structural part /seat body 23 from the driver (Figs 4-5 the driver/the voice coil 13, the magnetic 14, the diaphragm 11, [26]) is integrated with at least one part of inner housing (Figs 4-5 inner housing 200).
Regarding claim 3, Huang teaches the earphone according to claim 1, wherein the outer housing (Figs 4-5 outer housing of 200) includes an outer rear housing part (Figs 4-5 rear housing part/outer ring frame 213 of the top cap 21, [24]).
the static structural part (Figs 4-5 seat body 23 is a basket) for carrying other components of the speaker unit (Figs 4-5 other component of the speaker unit 10 are a lower yoke 12 and an upper yoke 15, [23-26]), and 
at least one portion of the basket is integrated with the outer rear housing part (Figs 4- 5 shows the outer ring 233 of the basket/seat body 23 is integrated with the outer rear housing part/outer ring frame 213 of the top cap 21, [24]).
Regarding claim 6, Huang teaches the earphone according to claim 1, wherein the outer housing (Fig 5 outer house of earphone 200) includes an outer rear housing part (Fig 5, an outer ring frame 213 of the top cap 21 [24]),
the static structural part is a terminator component (one end of the speaker unit is terminate by the static structure part as shown in Fig 5) is of the speaker unit, and
 the terminator component is integrated with the outer rear housing part (Figs 4-5 shows the outer ring 233 of the basket/seat body 23 is integrated with the outer rear housing part/outer ring frame 213 of the top cap 21, [24]).
Regarding claim 7, Huang teaches the earphone according to claim 1, wherein the housing is thinned at a position where at least one portion of the static structural part is integrated with at least one part of the outer housing and/or inner housing 
(Figs 4-5 shows the housing is thinned at a position/the outer ring frame 213 of the top cap 21 is thinner and is integrated with the outer ring 233 of the basket/seat body 23 of the inner housing 200 [23-24, 28]).
Regarding claim 8, Huang teaches the earphone according to claim 1, wherein the static structural part comprises at least one of a basket (Figs 4-5 static structure part/seat body 23, [23-24]) and a terminator component of the speaker unit (one end of the speaker unit is terminate by the static structure part as shown in Fig 5), and
at least one portion of a basket and/or a terminator component is integrated with at least one part of the outer housing and/or inner housing 
(Figs 4- 5 shows the outer ring 233 of the basket/seat body 23 is integrated with the outer rear housing part/outer ring frame 213 of the top cap 21 of the inner housing 200 [23-24, 28]).
Regarding claim 9, Huang teaches a method for manufacturing an earphone (Figs 4-5 earphone 200, [23-24, 26]), comprising: providing a housing (earphone housing 200) including at least one of an outer housing (Figs 4-5 an outer housing of 200) and an inner housing (Figs 4-5 inner housing of 200); 
forming a static structural part (Figs 4-5 a static structure part/seat body 23, [23-24]) of a speaker unit (Figs 4-5 speakers unit 10 [26]) by integrating at least one portion of the static structural part with at least one part of the outer housing and/or the inner housing 
by integrating at least portion of the static structural part with at least one part of the outer the inner housing (Fig 5 shows static structural part /seat body 23 for carry the speaker unit 10 and the outer rear housing part/outer ring frame 213 of the top cap 21 of the inner housing 200 [23-24, 28];
 the top cap 21 covers the static structure part/seat body 23, and the speaker unit 10 is disposed between the top cap 21 and the seat body 23 of the inner housing 200 [23-24, 28]); and 
mounting other components of the speaker unit into the housing (para [26], Figs 4-5 upper yoke 15 and lower yoke 12 which are the other components as shown in Fig 4 are separately, in order to form the device as shown in Fig 5, it must be mounted into the housing 200).
Regarding claim 10, Huang teaches the method according to claim 9, wherein the outer housing (Figs 4-5 outer housing of 200) includes an outer rear housing part (Fig 5, an outer ring frame 213 of the top cap 21, [24]), and 

wherein forming a static structural part of a speaker unit further comprises: forming the basket by integrating at least one portion of the basket with the outer rear housing part 
(Figs 4- 5 shows the outer ring 233 of the basket/seat body 23 is integrated with the outer rear housing part/outer ring frame 213 of the top cap 21, [24]; 
Fig 5 shows a static structure part/seat body 23 for carry the speaker unit 10 and integrated with the top cap 21 and inner housing 200, the top cap 21 covers the static structure part/seat body 23, and the speaker unit 10 is disposed between the top cap 21 and the seat body 23, [23-24, 28]). 
Regarding claim 13, Huang teaches the method according to claim 9, wherein the outer housing (Fig 5 outer house of earphone 200) includes an outer rear housing part (Fig 5, an outer ring frame 213 of the top cap 21, [24]), and
 the static structural part is a terminator component (one end of the speaker unit is terminate by the static structure part as shown in Fig 5) of the speaker unit; and
wherein forming a static structural part of a speaker unit further comprises: forming the terminator component by integrating the terminator component with the outer rear housing part (Figs 4-5 shows the outer ring 233 of the basket/seat body 23 is integrated with the outer rear housing part/outer ring frame 213 of the top cap 21, [24, 28]).
Regarding claim 14, Huang teaches the method according of claim 9, further comprising: thinning the housing at a position where at least one portion of the static structural part is integrated with at least one part of the outer housing and/or inner housing 
(Figs 4-5 shows thinning the house at a position/the outer ring frame 213 of the top cap 21 is thinner and is integrated with the outer ring 233 of the basket/seat body 23 of the inner housing 200).
Regarding claim 15, Huang teaches the method according to claim 9, wherein the forming a static structural part (Fig 5 shows a static structure part/seat body 23 ) of a speaker unit (speaker unit 10, [23-24, 28]) further comprises:
choosing a basket (Figs 4-5 static structure part/seat body 23, [23]) and/or a terminator component of the speaker unit (one end of the speaker unit is terminate by the static structure part as shown in Fig 5) as the static structural part; and
integrating at least one portion of a basket and/or a terminator component with at least one part of the outer housing and/or inner housing (Figs 4- 5 shows the outer ring 233 of the basket/seat body 23 is integrated with the outer rear housing part/outer ring frame 213 of the top cap 21 of the inner housing 200 [23-24]).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 4-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang 2016/0314779 in view of Sakaguchi 2014/0056455

Regarding claims 4-5, Huang does not teach the claimed limitation of claims 4-5.
Sakaguchi teaches the earphone according to claim 1, wherein the inner housing (Fig 7 inner earphone 100, [44]) further includes an inner front housing part (Fig 7 inner earphone 100 includes an inner front housing which is adjacent to a sound conductive tube 101, [44]), and
wherein the inner front housing part is used as a mesh carrier (Fig 7 shows braking part 119 is a mesh and fixedly into the inner front house of the earphone 100 which is a mesh carrier), without supporting the speaker unit (Fig 7 shows the braking part 119/mesh without supporting the speaker unit); 
Sakaguchi teaches the earphone according to claim 1, wherein the inner housing (Fig 7, the inner earphone 100) further includes an inner front housing part (Fig 7 earphone 100 includes an inner front housing which is adjacent to a sound conductive tube 101, [44]), and
wherein the inner front housing part is used as a mesh carrier (Fig 7 shows braking part 119 is a mesh and the braking part 119/mesh is support by the inner front housing part of the earphone’s housing 100 which is adjacent to a sound conductive tube 101) and 
is used for supporting the speaker unit (the braking part 119/mesh is support by the inner front housing part and the earphone’s housing 100 which is used for supporting the speaker unit as shown in Fig 7). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Huang’s invention by adding a mesh as taught by Sakaguchi to prevent magnetic fluid from flowing outside the earphone when the earphone drops, see Sakaguchi para 51.
Regarding claims 11-12, Huang does not teach the claimed limitation of claims 11-12.
Sakaguchi teaches the method according to claim 9, wherein the inner housing (Fig 7 earphone 100, [44]) further includes an inner front housing part (Fig 7 earphone 100 includes an inner front housing is adjacent to a sound conductive tube 101, [44]), and
 wherein providing a housing further comprises: forming the inner front housing part as a mesh carrier (Fig 7 shows Figs 4-5 upper yoke 15 and lower yoke 12) is fixedly into inner front house of the earphone 100 which is a mesh carrier), without supporting the speaker unit (Fig 7 shows the braking part/mesh without supporting the speaker unit); 
Sakaguchi teaches the method according to claim 9, wherein the inner housing (Fig 7, earphone 100) further includes an inner front housing part (Fig 7 earphone 100 includes an inner front housing is adjacent to a sound conductive tube 101, [44]), and
wherein providing a housing further comprises: forming the inner front housing part as a mesh carrier (Fig 7 shows braking part 119 is a mesh and the braking part 119/mesh is support by the inner front housing part of the earphone’s housing 100 is adjacent to a sound conductive tube 101), and
 for supporting the speaker unit (the braking part 119/mesh is support by the inner front housing part and the earphone’s housing 100 which is used for supporting the 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        




/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653